Citation Nr: 0210513	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include syncope.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.

4.  Entitlement to a rating in excess of 10 percent for a 
hiatal hernia.

5.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis with heel spurs, right foot.

6.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis with heel spurs, left foot.

7.  Entitlement to service connection for arthritis of the 
left shoulder and arm.

8.  Entitlement to service connection for a left chest cyst.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, among other things, granted entitlement to 
service connection for a left knee disorder and denied 
service connection for a cardiovascular disorder.

With respect to the veteran's left knee disorder, the Board 
notes that the RO initially assigned a noncompensable 
evaluation by rating decision dated in October 1991 and 
characterized the disorder as retropatellar pain syndrome.  
The veteran indicated his disagreement by correspondence 
dated in November 1991.  In February 1998, the rating was 
increased to 10 percent for the entire time on appeal and the 
disorder was recharacterized as degenerative joint disease.  
However, the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 10 percent remains in appellate status. 

Moreover, a statement of the case was issued on the issue of 
a left knee disability and a timely substantive appeal 
followed.  By virtue of his disagreement with the original 
rating awarded for a left knee disability, in assigning "an 
initial rating for a disability following an initial award of 
service connection for that disability," VA must consider 
all of the evidence of record from the time of the veteran's 
application for service connection and determine whether 
there is any basis for a "staged" rating at any pertinent 
time, to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
and supplemental statements of the case indicate that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the claims for a right knee disability, 
hiatal hernia, and bilateral plantar fasciitis, the Board 
notes that the RO initially granted entitlement to service 
connection for the disabilities by rating decision dated in 
October 1991.  In October 1993, the RO denied higher 
disability ratings for the three claims.  At the same time, 
the RO denied the veteran's claims with respect to service 
connection for arthritis of the left shoulder/arm and a left 
chest cyst.  He indicated his disagreement by correspondence 
dated in January 1994 as to all five claims (three increased 
rating claims and two service connection claims).  In the 
Board's November 1995 remand, the issues were referred to the 
RO for appropriate action - essentially the need for a 
statement of the case.  In a decision dated in August 1998, 
the Board again referred this matter to the RO.  As it does 
not appear that a statement of the case has yet been issued, 
the issues will be addressed only in the REMAND portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and weakness; and 
objective findings of limitation of motion but no lateral 
instability.  X-ray evidence shows arthritis of the left 
knee.

3.  There is no competent medical evidence linking the 
veteran's chest pain and syncope symptoms to any incident of 
his military service.

4.  A cardiovascular disorder is not currently shown based on 
the evidence submitted for the record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (2001).

2.  Inasmuch as a cardiovascular disability, including 
syncope, is not currently shown, no such disorder was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for 
Degenerative Joint Disease, Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

The RO has rated the veteran's left knee disability as 10 
percent disabling under DC 5257-5010.  The Board will also 
consider DCs 5003, 5256, 5258, 5259, 5260, and 5261 for 
degenerative arthritis, knee ankylosis, dislocation and 
removal of semilunar cartilage, and limitation of motion.  
Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DC, a rating of 10 percent is warranted 
for each major joint or groups of joints affected by 
limitation of motion, to be combined, not added under DC 
5003. 

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

In October 1991, the RO granted entitlement to service 
connection for a left knee disability on the basis of in-
service complaints of pain in the knee.  A noncompensable 
evaluation was assigned on the basis that the last service 
examination showed no loss of range of motion.  In a November 
1992 VA general medical examination there was no mention of 
complaints associated with the veteran's left knee.

Post-service outpatient treatment records show occasional 
treatment for knee complaints.  As an example, in a June 1995 
hospitalization for psychiatric complaints, the veteran 
reported bilateral knee tenderness.  In August 1995, he was 
provided with a neoprene sleeve for his left knee.  In 
October 1995, he sought treatment for knee pain.  Crepitance 
was noted in the left knee but no instability.  An October 
1995 X-ray was unremarkable except for minimal degenerative 
changes in the patellar femoral compartment.  The clinical 
assessment was degenerative joint disease.  

In February 1996, he complained of continuing knee pain but 
there was no particular assessment made with respect to his 
left knee.  It was noted that he had been last seen in August 
1995.  In a March 1996 psychological examination, he 
complained of, among other things, pain in his knees with 
popping, difficulty walking and keeping his balance, and 
kneeling reportedly exacerbated the symptoms.  There was no 
assessment of the left knee made.  In May 1996, he reported 
bilateral knee pain and a slight bilateral effusion was 
noted.  The diagnosis was chondromalacia with patellar 
subluxation, with loose bodies noted only in the right knee.  
A May 1996 X-ray showed that the findings in the left knee 
were within normal limits.

In a June 1996 private general medical examination, the 
veteran complained of knee problems and reported that his 
left knee bothered him but there had been no specific injury.  
He reported he could walk two miles without difficulty, used 
a cane to assist with walking, and took non-steroidal anti-
inflammatory drugs for pain.  Physical examination showed 
full range of motion and no crepitance or lack of stability 
in the knees.  The clinical assessment was "knee problems."  
More recent outpatient treatment records show on-going 
complaints of knee pain without effusion or instability.  In 
February 1998, range of motion was reported as from 0 to 110 
degrees, bilaterally.  The diagnosis degenerative joint 
disease.

In a March 1999 VA fee-based examination, the veteran 
complained of pain in the left knee.  He reported that he 
used a knee brace and medication.  Physical examination 
revealed that he wore braces on both knees.  Range of motion 
was reported as 0 to 125 degrees without effusion or 
instability.  There was no scar over the left knee but a 
Grade II patellar crepitus on flexing and extending was 
noted.  An X-ray reportedly showed some narrowing of the 
medial joint line with some increased sclerosis in the 
subchondral area of the medial tibial plateau.  There was no 
evidence of osteolytic or osteoblastic lesions and no 
specific osteophytes present.  The examiner concluded that 
the veteran's knee problems appeared to be stable with early 
osteoarthritis.  A June 1999 X-ray report reflected that the 
osseous structures were intact.

Based on the above evidence, the Board finds that the 
objective findings of the veteran's left knee disability do 
not warrant more than a 10 percent evaluation at this time.  
First, there is no evidence of ankylosis as reflected in the 
veteran's reported range of motion, most recently noted to be 
0-125 degrees (with 0-140 degrees as anatomically normal).  
Accordingly, there is no basis on which to assign a higher 
rating under DC 5256 for left knee ankylosis.  

Next, the Board finds that there is no basis for a higher 
rating under DC 5257 on the basis that there is no evidence 
of recurrent subluxation or lateral instability.  
Specifically, outpatient treatment records consistently 
showed no instability of the left knee as evidenced by 
reports dated in October 1995 (no instability), June 1996 (no 
lack of stability), March 1999 (knee problems described as 
stable), and October 1999 (knee stable).  Further, the most 
recent VA examination revealed that his left knee ligaments 
were stable.  Therefore, despite the veteran's subjective 
complaints of pain and weakness, the Board can find no 
objective medical evidence on which to assign a higher than 
10 percent evaluation under DC 5257 for lateral instability 
or recurrent subluxation at this time.  

Turning to the criteria for a higher rating under DC 5258, 
the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While the veteran has reported 
on-going pain, the medical records shows no complaints of 
locking.  Moreover, the Board notes only a single reference 
to a "slight bilateral effusion" in May 1996; however, 
there was specifically no effusion noted in the March 1999 
examination.  Therefore, the evidence does not support a 
higher rating under DC 5258 for "frequent locking, pain, and 
effusion."  With respect to DC 5259, the currently-assigned 
10 percent rating is the highest available, regardless of the 
level of disability.  

Next, in evaluating the veteran's left knee disability under 
DC 5260 and DC 5261 for limitation of motion, the Board notes 
that the most recent examination reflected a range of motion 
of 0-125 degrees (with 0-140 degrees as anatomically normal).  
Previously, the range of motion was reported at 0-125 degrees 
in February 1998.  However, even considering the most limited 
range of motion (0-110 degrees), evidence of this more 
limited range of motion would still not support a higher 
rating.  As noted in the regulations, a higher rating would 
require flexion limited to 45 degrees (noted at 110 degrees), 
and extension limited to 10 degrees (the veteran's is 
anatomically normal at 0 degrees).  Accordingly, the Board 
can find no basis on which to assign a higher rating under 
either DC 5260 (limitation of flexion) or DC 5261 (limitation 
of extension).  

In addition, the Board has considered whether the veteran 
should be assigned a separate compensable evaluation for 
arthritis.  However, because the limitation of motion of the 
left knee joint is noncompensable under the appropriate 
diagnostic codes, the current assignment of a 10 percent 
rating would be considered for arthritis of the left knee 
joint.  Further, because there is no evidence of subluxation 
or lateral instability, there is no basis for a separate 
compensable evaluation under DC 5257.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation under any relevant diagnostic code. 

II.  Entitlement to Service Connection for a Cardiovascular 
Disorder, to Include Syncope

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was treated 
for "unclarified thoracic pain" in 1990 but a cardiac 
etiology was excluded as the cause.  Additional in-service 
treatment records reflect that his symptoms of chest pain 
were not related to arteriosclerotic heart disease.  A 
November 1990 examination showed a normal clinical evaluation 
of the veteran's heart.  He was discharged in February 1991.

In a November 1992 VA general medical examination, the 
veteran complained of, among other things, intermittent 
palpations, chest pain, and mild dyspnea but denied syncope.  
He reported "blacking out spells," which the examiner 
attributed to falling asleep.  The examiner also noted that 
an extensive in-service cardiac work-up was negative.  After 
a physical examination, the diagnosis was intermittent 
palpitations possibly representing a supraventricular 
tachycardia; however, the examiner could not confirm or rule 
this out based on the previous work-up.  The examiner 
remarked that due to the fact that the veteran related 
occurrences of what he felt were ectopic beats in view of a 
normal sinus rhythm in combination with a normal previous 
extensive cardiac evaluation, he doubted coronary artery 
disease as the etiology.  The examiner also concluded that 
there was no history of syncopal episodes; however, the 
veteran related daytime somnolence associated with apnea and 
loud snoring which raised a "high level of suspicion for the 
presence of sleep apnea."

Further outpatient treatment records reflect that the veteran 
complained of left-sided sharp pain in July and August 1994.  
An echocardiogram showed no wall motion abnormalities, no 
effusion, and an ejection fraction of 70 percent.  
Subsequently, a Holter monitor was within normal limits, and 
a stress thallium study showed no cardiac ischemia.  The 
clinical impression was non-cardiac chest pain.  The examiner 
remarked that the veteran was not pleased to know that it was 
not his heart and questioned whether there was a secondary 
gain.  A June 1995 chest X-ray showed no evidence of 
cardiomegaly.  

In a June 1996 private physical examination, the veteran 
related occasional problems with chest pain and was 
reportedly known to have mitral valve prolapse.  He had no 
known history of coronary artery disease and no particular 
relation of the discomfort with exertion.  Physical 
examination showed that his heart was regular, without 
abnormal rubs or murmurs.  The clinical assessment was mitral 
valve prolapse with minimal problems.  In an August 1996 VA 
heart examination, the veteran related that he was 
hospitalized with chest pain five years previously but was 
noted to be a poor historian.  A cardiovascular examination 
revealed a normal S1 and S2 without murmur, rubs, or gallops.  
There were no carotid bruits noted, no jugular vein 
distention, and lungs were clear.  The examiner recommended a 
thallium study and an echocardiogram.  The final diagnosis 
was chronic atypical chest pain.  

In a follow-up addendum, the examiner noted that he had 
reviewed the veteran's claims file regarding an extensive 
history of recurrent sharp left-sided discomfort.  He noted 
that a Persantine thallium study performed in service was 
completely negative for any evidence of ischemic heart 
disease.  The examiner indicated that based on his 
examination of the veteran in August 1996 and review of the 
claims file, he could "find no evidence of significant 
atherosclerotic heart disease and no cardiac diagnosis that 
would explain [the veteran's] syncope."  The clinical 
impression was clinical evidence of non-cardiac chest 
discomfort.

In a subsequent addendum dated in January 1998, the same VA 
examiner again noted that he had reviewed the claims file and 
additional information, including a January 1998 
echocardiogram, which was noted to be normal in all respects.  
The ejection fraction was estimated at 62 percent with 
Doppler evidence of a diastolic filling abnormality of the 
left ventricle consistent with long-standing hypertension.  
An exercise stress cardiolite scan dated in January 1998 
showed no evidence of fixed or reversible myocardial 
ischemia.  The examiner remarked that "these pieces of 
information taken in context of my exam of 8/31/96 would 
again suggest that [the veteran's] chest pain is of non-
cardiac etiology."  The final diagnosis was non-cardiac 
chest pain.

In a March 1999 VA fee-based examination report, the veteran 
complained of chest pain, tightness, radiating to his arm, 
neck and ear, on and off, without exertion, lasting a few 
minutes to a few hours.  He had not taken Nitroglycerin but 
also complained of palpitations on and off not related to 
chest pain.  He gave a history of dizziness on standing up 
for a few seconds but denied loss of consciousness.  After a 
physical examination, and a review of the electrocardiogram, 
laboratory evaluations, exercise stress test, echocardiogram, 
and tilt table study, the examiner remarked that there was 
"no definite cardiovascular basis for [the veteran's] chest 
pain or syncopal episode."  A mitral valve prolapse, which 
had been noted on a previous echocardiogram, was not 
substantiated on the current echocardiogram.  The examiner 
concluded that "there was no obvious cardiac disability or 
disorder noted on [the] extensive work-up."

Based on the evidence outlined above, the Board finds that 
there is no medical evidence of a current cardiovascular 
disability or syncope.  While the veteran sought treatment 
for chest pain in service, there is no evidence of a chronic 
disability associated therewith.  In reaching this 
conclusion, the Board places significant probative value on 
the evidence showing a negative cardiac work-up during 
military service and a normal clinical evaluation of the 
veteran's heart at the time of service separation.  
Therefore, there is no evidence of a chronic cardiovascular 
disorder during active duty.

This conclusion is further supported by the post-service 
medical evidence revealing no diagnosis of cardiovascular 
disease, despite the veteran's on-going complaints of chest 
pain and black-out spells.  Of note, after a VA physical 
examination in November 1992, the examiner concluded that he 
"doubted" that coronary artery disease was the etiology of 
the veteran's complaints.  This finding is also consistent 
with outpatient treatment records, which reflect a diagnosis 
of non-cardiac chest pain.  In a follow-up addendum, the same 
examiner specifically concluded that there was no evidence of 
significant atherosclerotic heart disease and no cardiac 
diagnosis that would explain the veteran's syncope.  Upon a 
subsequent review, the same examiner again stressed that the 
veteran's chest pain was of "non-cardiac etiology."  
Similarly, a different VA fee-based examiner reported in 
March 1999 that there was no obvious cardiac disability or 
disorder noted on an extensive work-up.  Further, although a 
private physical examination in June 1996 reflected a 
diagnosis of mitral valve prolapse, two subsequent 
echocardiograms were unable to substantiate the diagnosis.  

As such, despite the veteran's contentions to the contrary, 
there is no evidence of a current cardiovascular disorder.  
Significantly, the multiple examiners who have reviewed the 
claims file, interviewed the veteran, and conducted physical 
examinations, have all concluded that the veteran's symptoms 
were not cardiovascular in origin.  Therefore, the Board is 
compelled to conclude that there is no current disability 
shown and the claim must be denied.

The Board has also considered the written statements and 
sworn testimony of the veteran.  At a December 1996 hearing 
he testified that he was first diagnosed with a cardiac 
disorder in 1990, while on active duty, and was treated for 
cardiovascular problems after service separation.  Although 
his statements are deemed truthful and probative of 
symptomatology, they are not competent evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to an in-service diagnosis of a cardiac 
disorder is not deemed to be of significant probative value 
in light of the other objective evidence of record 
specifically ruling out a cardiovascular condition in service 
and since separation.  He lacks the medical expertise to 
offer an opinion as to the existence of medical causation of 
any current disability.  Id.  In the absence of competent 
evidence of a current cardiac diagnosis, the claim must be 
denied. 

In denying the claims, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Of note, in the most recent supplemental statement 
of the case the veteran was informed that VA would assist him 
in obtaining evidence, including that evidence not in the 
custody of a federal department or agency or in a non-federal 
agency if he provided sufficient information to conduct a 
search of those records. 

Further, the RO sent the veteran a letter dated in June 2001, 
which informed him of the change in the law regarding the 
VCAA and he was notified that the evidence must show an 
injury in service, a current disability, and a relationship 
between the two.  He was informed that the evidence needed to 
support his claims included the name of a person with 
relevant records, the address, the time frame covered by the 
records, and the condition treated.  He was provided with an 
authorization for release of information and was told to 
inform VA about any other information or evidence that he 
wanted VA to obtain.  To that end, it appears that all 
medical records identified by the veteran have been 
associated with the claims file, including current outpatient 
treatment records.  Moreover, the veteran underwent multiple 
VA examinations specifically to address the issues on appeal.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease, left knee, is denied.

Service connection for a cardiovascular disorder, to include 
syncope, is denied.


REMAND

With respect to the remaining issues listed on the title 
page, as indicated in the INTRODUCTION, the veteran filed a 
timely notice of disagreement to the October 1993 rating 
decision but the RO has not yet issued a statement of the 
case (SOC) on these issues.  The Veterans Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while 
the case is on remand status, the veteran is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issues outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issues will be returned to the Board 
following the issuance of the statement 
of the case only if they are perfected by 
the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to any of these 
issues, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.  No action is required of the 
veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 



